          Case 2:17-cr-50207-DLR Document 5 Filed 05/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-17-50207-PHX-DLR
10                  Plaintiff,                       ORDER
11   v.
12   Michael Dion Anchrum,
13                  Defendant.
14
15
16           Before the Court is Defendant’s Motion to Terminate Supervised Release Term.
17   Having reviewed defendant’s request and the Government’s response indicating the
18   government and the probation office do not object, and good cause appearing;
19           IT IS ORDERED granting Defendant’s Motion to Terminate Supervised Release
20   Term (Doc. 2). Defendant Michael Dion Anchrum’s supervised release is terminated.
21           Dated this 28th day of May, 2020.
22
23
24
25
                                                 Douglas L. Rayes
26                                               United States District Judge
27
28
